On Petition for Re-Hearing.


Per Curiam.

The sub-division of the attachment act under consideration must be construed in connection with the laws of the state governing the creation of domestic corporations Such corpora*134tions may organize to transact part of their business beyond the limits of the state. Such business might be greater in volume than that transacted within the state. Boards of directors may meet without the state if the articles of incorporation so provide. A well recognized rule of statutory construction is, that statutes must be interpreted according to their intent and meaning, and not always according to their letter. When the words employed are not precise and clear, that construction will be adopted which appears most reasonable and best suited to accomplish the objects intended. In other words—in such circumstances a construction should be discarded which leads to absurd consequences. If the expressions in the statute “chief office” and “place of business” mean the same thing, then useless words have been employed. On the other hand, if “chief office” means the place from whence the general affairs of a corporation are managed and directed and the “placeof business” that point where its actual business operations are carried on, then full effect is given to every word employed. If the maintenance of either a place of business or chief office (as the latter is ordinarily defined in law) out of the state renders a domestic corporation subject to attachment, it is a penalty which follows a domestic corporation strictly complying with the law. It will not be presumed that the legislature intended any such results. As said in Sutherland on Statutory Construction, § 252:. “The popular use of “or” and “and” is so loose and so frequently inaccurate that it has infected'statutory enactments. While they are not treated as interchangeable, and should be followed when their *135accurate reading does not render the sense dubious, their accurate meaning is more readily departed from than that of other words, and one read in place of the other in deference to the meaning of the context.”
It is obvious that to carry out the intent of the legislature and at the same time harmonize the attachment act with the law governing the creation of domestic corporations, the word “and” must be substituted for “or,” and the subdivision given the construction stated in the main opinion.
Error is assigned to the rendition of the judgment on the note sued upon, as well as on the action of the court in sustaining the attatchment. The entire record is before us. This brings up all auxiliary proceedings for review. Wehle v. Kerbs, 6 Colo., 167.

Rehearing Denied.

Mr. Justice Steele dissents.